Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2007                                                                                     Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  132983(81)                                                                                                  Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  MICHIGAN DEPARTMENT OF                                                                                               Justices
  TRANSPORTATION,
           Plaintiff-Appellant,
                                                                    SC: 132983
  v                                                                 COA: 256038
                                                                    Kent CC: 01-007548-CC
  RODNEY TOMKINS and DARCY TOMKINS,
           Defendants-Appellees.

  ________________________________________


         On order of the Chief Justice, the motion by Michigan Municipal League and
  others for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the 

                    foregoing is a true and complete copy of the order entered at the direction of the Court. 


                                                               _________________________________________
                                                                               Clerk